Title: James Monroe to James Madison, 17 January 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Jany 17th. 1827
                            
                        
                        I receiv’d lately your letter of the 9th. & intended to have answer’d it, by the mail of tomorrow,
                            but have been very severely attack’d to day with a cold, & some fever, but which has abated since 4 o clock. I
                            will write you by the next mail, should my health permit it. On my return, the Sunday after I left you, I found Mrs
                            Monroe much indisposed, and altho her health, has much improved of late, yet it is not intirely restord. My exposure, with
                            the rapidity of my mov’ment, laid, I presume, the foundation of the present attack. Our best regards to Mrs Madison &
                            your Mother—Your friend—
                        
                            
                                James Monroe
                            
                        
                    My impression is that we ought not to enter into the merits, of the question, suggested from Baltimore—